Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 7/6/2021.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
On page 11, applicant argues that Xu does not disclose or suggest the elements of claim 1 because Mv1 is not stored for the 4x4 square. The examiner disagrees. There is nothing in XU, [0129] that says MV1 is not stored for the 4x4 square. In fact, [0129] discloses that under certain situations, only MV1 is stored for the respective 4x4 square. Therefore, rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12, 16-19 are rejected under 35 U.S.C. 102 A2 as being anticipated by US 20200195973 A1-Xu et al (Hereinafter referred to as “Xu”).
Regarding claim 1, Xu discloses a computer-implemented method (Fig 15), comprising:
determining whether a first uni-prediction motion vector for a first partition of a block and a second uni-prediction motion vector for a second partition of the block are from a same reference picture list (Fig .13, element 1301 with mv1 is interpreted as the first uni-prediction motion vector for a partition block; element 1303 with mv2 is interpreted as the second uni-prediction motion vector for a partition block; [0127], wherein in the case that both MV! And MV2 are towards a same direction, e.g., associated with a same reference picture list); and
storing a motion vector for a subblock located in a bi-predicted area of the block (([0123], wherein motion vectors are stored to form a motion field; [0124], wherein a uni-prediction motion vector is stored depending on the position of a 4x4 square; [0127], wherein the MV1 with modified associated reference picture list and MV2 are combined to form the pair of bi-prediction motion vectors. [0130], wherein otherwise, only MV1 is stored for the respective 4x4 square).
Wherein when the first uni-prediction motion vector and the second uni-prediction motion vector are determined to be from the same reference picture list [0127], wherein in the case that both MV! And MV2 are towards a same direction, e.g., associated with a same reference picture list), 
The stored motion vector is the first uni-prediction motion vecotor ([0123], wherein motion vectors are stored to form a motion field; [0124], wherein a uni-prediction motion vector is stored depending on the position of a 4x4 square; [0127], wherein the MV1 with modified associated reference picture list and MV2 are combined to form the pair of bi-prediction motion vectors. [0130], wherein otherwise, only MV1 is stored for the respective 4x4 square); 
The same reference picture list is a first reference picture list ([0127], wherein in the case that both MV! And MV2 are towards a same direction, e.g., associated with a same reference picture list);
the first uni-prediction motion vector is stored for the subblock regardless
of whether the first uni-prediction motion vector has a reference picture that is in a second reference picture list different from the first reference picture list ([0123], wherein motion vectors are stored to form a motion field; [0124], wherein a uni-prediction motion vector is stored depending on the position of a 4x4 square; [0127], wherein the MV1 with modified associated reference picture list and MV2 are combined to form the pair of bi-prediction motion vectors. [0130], wherein otherwise, only MV1 is stored for the respective 4x4 square)
Regarding claim 2, Xu discloses the method of claim 1, further comprising: in response to the first uni-prediction motion vector and the second uni-prediction motion vector being determined to be not from the same reference picture list ([0126], wherein in the case that MV1 and MV2 are motion vectors toward different directions, e.g associated with different reference picture list), combining the first and second uni-prediction motion vectors to form a biprediction motion vector ([0126], wherein MV! And MV2 are combined to form the pair of bi prediction motion vectors; and storing, in the motion field of the block, the bi-prediction motion vector for a subblock located in the bi-predicted area of the block ([0123], wherein motion vectors are stored to form a motion field; [0124], wherein a uni-prediction motion vector is stored depending on the position of a 4x4 square).
Regarding claim 3, Xu discloses the method of claim 1, wherein the first partition and second partition are: two geometric partitions, or two triangle partitions ([0123], two triangular partitions. Please see Figs 9 and 13).
Regarding claim 4, Xu discloses the method of claim 1, wherein motion vector is one of: a motion vector from a top partition of the block, a motion vector from a bottom partition of the block, a motion vector from a left partition of the block, a motion vector from a right partition of the block, a motion vector for which a reference picture is closer to a target picture corresponding to a target block, a motion vector for which a reference picture has higher quality, and a motion vector with a smaller amount of motion ( fig. 13, [0123], wherein motion vector top right position).
Regarding claim 5, Xu discloses the method of claim 1, wherein the stored motion vector is the second uni-prediction motion vector ([0124], wherein either MV1 or MV2 are stored).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9, wherein memory configured to store instructions ([0195]); a processor coupled to the memory and configured to execute the instructions to cause the apparatus ([0195]).
Regarding claim 10, analyses are analogous to those presented for claim 2 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 3 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 4 and are applicable for claim 12.
Regarding claim 16, analyses are analogous to those presented for claim 1 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 2 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 3 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 4 and are applicable for claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200195973 A1-Xu et al (Hereinafter referred to as “Xu”), in view of US 20200029087 A1-Lim et al (Hereinafter referred to as “Lim”).
Regarding claim 6, Xu discloses the method of claim 1 (see claim 1), 
Xu fails to discloses wherein the subblock comprises MxN pixels, and at least one of the M and N is larger than 4
However, in the same field of endeavor, Lim discloses wherein the subblock comprises MxN pixels, and at least one of the M and N is larger than 4 ([0117 and [0401], wherein subblocks are 32x32 which are larger than 4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu to disclose wherein the subblock comprises MxN pixels, and at least one of the M and N is larger than 4 as taught by Lim, to provide coding efficiency ([0009]).
Regarding claim 7, Xu discloses the method of claim 1 (see claim 1),
Xu fails to disclose wherein the subblock comprises MxN pixel samples, and at least one of the M and N is equal to or larger than 8.
However, in the same field of endeavor, Lim discloses wherein the subblock comprises MxN pixel samples, and at least one of the M and N is equal to or larger than 8([0117 and [0401], wherein subblocks are 32x32 which are larger than 8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu to disclose wherein the subblock comprises MxN pixel samples, and at least one of the M and N is equal to or larger than 8 as taught by Lim, to provide coding efficiency ([0009]).
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Regarding claim 20, analyses are analogous to those presented for claim 6 and are applicable for claim 20.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200195973 A1-Xu et al (Hereinafter referred to as “Xu”), in view of US 20130266070 A1-Sato.
Regarding claim 8, Xu discloses the method of claim 1 (see claim 1), 
Xu fails to disclose splitting the block into a plurality of subblocks, each of the plurality of subblocks being one of an 8x8 subblock, a 4x8 subblock, a 8x4 subblock, an 16x16 subblock, and a min(width of the block, 16) x min(height of the block, 16) subblock.
However, in the same field of endeavor, Sato discloses splitting the block into a plurality of subblocks, each of the plurality of subblocks being one of an 8x8 subblock, a 4x8 subblock, a 8x4 subblock, an 16x16 subblock, and a min(width of the block, 16) x min(height of the block, 16) subblock ([0006]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu to disclose splitting the block into a plurality of subblocks, each of the plurality of subblocks being one of an 8x8 subblock, a 4x8 subblock, a 8x4 subblock, an 16x16 subblock, and a min(width of the block, 16) x min(height of the block, 16) subblock as taught by Sato, to increase the compression ratio and the image quality can be enhanced by adaptively setting a reference pixel position and predicting a motion vector ([0198], Sato).
Regarding claim 15, analyses are analogous to those presented for claim 8 and are applicable for claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487